Citation Nr: 0716500	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1959.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for a gastrointestinal disorder. 

The Board notes that in April 2004, the veteran requested a 
hearing before the Board.  However, the veteran subsequently 
withdrew his request later that month. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted 
before the claim for service connection for a 
gastrointestinal disorder can be decided on the merits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

There is competent evidence of a current gastrointestinal 
disorder.  VA treatment records and private medical records 
dated in 2003 and 2004 show diagnoses of gastroesophageal 
reflux disease.  A January 2004 esophagogastroduodenoscopy 
and colonoscopy report shows findings of Barrett's esophagus, 
mild esophagitis, hiatal hernia, and mild duodenitis.   

The veteran contends that the current gastrointestinal 
disorder first manifested in service.  Service medical 
records indicate that upon enlistment examination in November 
1955, examination of the abdomen was normal.  In March 1957, 
acute gastroenteritis, acute appendicitis, and a perforated 
ulcer were diagnosed.  An appendectomy was performed and the 
appendix was grossly normal.  The diagnosis was changed to 
lymphadenitis, acute, mesenteric, cause unknown.  In April 
1957, the veteran sought treatment for pain and tenderness in 
the abdomen.  Physical examination revealed severe abdominal 
pain in the right upper quadrant.  The diagnosis was 
gastroenteritis, acute, cause unknown.  The veteran was 
placed on conservative treatment, bed rest, and ASA.  An 
October 1957 service medical records shows a diagnosis of 
acute gastroenteritis.  A March 1958 service medical record 
indicates that the veteran had complaints of stomach cramps, 
vomiting and diarrhea.  In June 1958 and July 1958, the 
veteran sought medical treatment for stomach cramps.  In 
January 1959, the veteran sought medical treatment for pain 
in the left lower quadrant of the abdomen.  The assessment 
was probable muscle strain.  An April 1959 service medical 
record indicates that the veteran sought medical treatment 
for nervous trouble.  A September 1959 service separation 
examination report notes that examination of the abdomen was 
normal.  

In a September 2003 statement, the veteran indicated that the 
same stomach symptoms that he had in service continued after 
discharge.  The veteran is competent to report stomach 
symptoms and a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran's statement of continuity 
of symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  Thus, the Board 
finds that an examination is needed to obtain a competent 
opinion as to whether the veteran currently has a 
gastrointestinal disorder that was incurred in service.  
38 U.S.C.A. § 5103A(d).

The record shows that the veteran receives treatment for the 
gastrointestinal disorder the VA medical facility in the 
Central California Healthcare system.  In the September 2002 
application for compensation benefits, the veteran indicated 
that he sought treatment at the VA medical clinic in San 
Diego from 1957 to 2002 for the gastrointestinal disorder.  
Review of the record reveals that treatment records dated 
from 1995 to July 2004 from the VA Central California 
Healthcare system are associated with the claims folder.  The 
RO should obtain the VA treatment records for treatment of 
the gastrointestinal disorder from the VA Central California 
Healthcare system and the San Diego VA medical facility dated 
from 1957 to 1995 and from July 2004 to present.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records 
of the veteran's treatment of the 
gastrointestinal disorder from the VA 
medical facility in the Central 
California Health care system and the San 
Diego VA medical center dated from 1957 
to 1995 and from July 2004 to present.    

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the gastrointestinal 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should report 
all current diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current gastrointestinal disorder, if 
any, first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  Attention is invited to the 
service medical records which show that 
the veteran was treated for 
gastrointestinal symptoms.  The examiner 
should provide a rationale for all 
conclusions.

3.  Then the AMC/RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




